Citation Nr: 1635616	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the spine, evaluated as 20 percent disabling prior to May 14, 2010, and as 40 percent disabling from that date.

2.  Entitlement to higher initial evaluations for depression, evaluated as 30 percent disabling prior to January 13, 2011 and as 50 percent disabling from that date.

3.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.

4.  Entitlement to an effective date earlier than January 13, 2011 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).

5.  Entitlement to an effective date earlier than January 13, 2011 for the grant of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.

(The issue of entitlement to dependency benefits based upon a marriage to SY is the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1976 to August 1979. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in January 2008, May 2009, September 2009, and March 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The January 2008 rating decision increased the evaluation of degenerative joint disease of the spine from 10 percent to 20 percent, effective September 2007.  The Veteran submitted a notice of disagreement (NOD) in August 2008, and perfected his appeal with respect to this issue in February 2009.  In a March 2013 rating decision, the AOJ referred to the Veteran's substantive appeal as the claim, and awarded a 40 percent evaluation for the spine disability, effective May 2010, corresponding to the date of a VA examination.  The Veteran submitted a NOD in April 2013, disputing the effective date for the award of the 40 percent evaluation.  He perfected an appeal with respect to this issue in March 2014.  However, at the time he submitted the April 2013 NOD, he also submitted a substantive appeal in response to a March 2013 supplemental statement of the case (SSOC) regarding the evaluation of the spine disability.  In the April 2013 substantive appeal, the Veteran disputed the evaluations for the spine disability for the entire period of the appeal, and requested a hearing.  In light of this procedural history, the Board has determined that the most appropriate characterization of the issue is entitlement to an increased rating for degenerative joint disease of the spine, which encompasses the issue of entitlement to an effective date earlier than May 14, 2010 for the award of a 40 percent evaluation.  

During the pendency of the appeal stemming from the January 2008 rating decision, the Veteran raised the issue of unemployability, and, therefore, the issue of entitlement to a TDIU arose out of the issue of an entitlement to a rating in excess of 10 percent for degenerative joint disease of the spine.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the January 2008 rating decision also implicitly denied a TDIU.  

The May 2009 rating decision granted service connection for depression and assigned an evaluation of 30 percent, effective August 2008.  The Veteran submitted correspondence that is reasonably construed as a NOD with the initial evaluation of this disability in September 2009.  No statement of the case was issued in response to this correspondence.  Moreover, in a March 2013 rating decision, the AOJ referred to a February 2010 substantive appeal as a claim, and increased the evaluation of depression to 50 percent, effective January 2011 (the date of a VA psychiatric examination).  In his April 2013 NOD, the Veteran disputed the evaluation of his depression as well as the effective date of the award of a 50 percent evaluation.  A statement of the case (SOC) was issued in January 2014, and characterized the issue as entitlement to an earlier effective date for the grant of the 50 percent evaluation.  This SOC considered the evidence from the date of the Veteran's original claim for service connection.  The Board accordingly finds that the more appropriate characterization in this case is the initial evaluation of the disability, which encompasses whether an earlier effective date for the award of a 50 percent evaluation is appropriate, as is reflected in the listing of the issues above.  

The September 2009 rating decision granted service connection for sinusitis and assigned a 10 percent evaluation, September 2008.  The Veteran perfected his appeal with respect to this issue in April 2013.  

A March 2013 rating decision increased the evaluation of degenerative joint disease of the spine to 40 percent, effective May 2010, granted a TDIU effective January 2011, and granted DEA benefits under Chapter 35, effective January 2011. 

The Veteran was afforded a Travel Board Hearing at the Montgomery, Alabama, RO in October 2015 before the undersigned Veterans Law Judge.  The hearing addressed only the issues of entitlement to earlier effective dates for the awards of a 40 percent evaluation for the spine disability and a 50 percent evaluation for depression, and for a TDIU and DEA benefits.  A transcript of this hearing has been associated with the Veteran's claims file. 

The issues of entitlement to an effective date earlier than January 13, 2011 for the grant of a TDIU; entitlement to an effective date earlier than January 13, 2011 for the grant of DEA benefits under Chapter 35, Title 38, United States Code; entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine; entitlement to higher initial evalautions for depression; and entitlement to a disability rating in excess of 10 percent for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to May 14, 2010, degenerative joint disease of the spine was manifested by lumbosacral flexion limited to 30 degrees by pain; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.



CONCLUSION OF LAW

For the period prior to May 14, 2010, the criteria for a 40 percent rating for degenerative joint disease of the spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran was notified of the evidence necessary to support his claim in correspondence dated in October 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

On VA examination in November 2007, the Veteran's history was reviewed.  He complained of daily, intolerable pain that was worsened by bending and turning.  He endorsed fatigue, decreased motion, stiffness, and weakness.  He denied radiation of pain.  Objectively, there was no spasm or atrophy.  The examiner did indicate guarding, pain with motion, tenderness, and weakness.  She indicated that muscle spasm, localized tenderness, or guarding was not severe enough to cause abnormal gait or abnormal spinal contour.  Muscle tone was normal.  Range of motion testing revealed flexion to 40 degrees with pain at 30 degrees, extension to five degrees with pain at two degrees, left lateral flexion to 16 degrees with pain at 12 degrees, right lateral flexion to 10 degrees with pain at 10 degrees, left rotation to 14 degrees with pain at 14 degrees, and right rotation to 13 degrees with pain at 13 degrees.  The examiner indicated that the Veteran's back disability prevented exercise and sports, and had moderate impact on chores, shopping, and recreation.  

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2015).

For the period prior to May 14, 2010, the Veteran's thoracolumbar spine disability is rated as 20 percent disabling.  This rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A higher evaluation for this period requires evidence demonstrating forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Notably, the November 2007 VA examiner indicated that the Veteran had pain at 30 degrees of flexion.  Thus, the Board finds that for this earlier period from the date of the Veteran's September 18, 2007 claim for increase, a 40 percent evaluation is applicable.  

As discussed in the Introduction section above, the issue of entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the spine is addressed in the remand which follows.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the period prior to May 14, 2010 on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative joint disease of the lumbar spine for the period prior to May 14, 2010 with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, for the period under consideration, the Veteran was assigned a 30 percent evaluation for depression from August 8, 2008, and a 10 percent evaluation for sinusitis from September 19, 2008.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected degenerative joint disease of the spine results in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's degenerative joint disease of the spine cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

For the period from September 18, 2007 to May 14, 2010, an evaluation of 40 percent for degenerative joint disease of the spine is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




REMAND

The Veteran was afforded a hearing in October 2015, which was limited to the 
issues of entitlement to earlier effective dates for the grant of a 40 percent evaluation for degenerative joint disease of the spine, the grant of a 50 percent evaluation for depression, the grant of a TDIU, and the grant of DEA benefits.  

As noted above, the Veteran submitted a substantive appeal in April 2013 with respect to the evaluation of his spine disability for the entire period on appeal.  The Veteran also perfected his appeal with respect to the initial evaluation assigned for sinusitis.  The April 2013 substantive appeal indicates the Veteran's desire for a hearing before the Board at a local VA office.

With respect to the evaluation of depression, the Board observes that an April 2013 statement by the Veteran's agent indicates his disagreement with the evaluation of this disability for the period since his initial claim for service connection.  As discussed above, the Board has determined that the most appropriate characterization of this issue is entitlement to higher initial evaluations rather than the limited issue of entitlement to an earlier effective date for the grant of a 50 percent evaluation.  The Veteran did not provide testimony regarding the evaluation of depression for the entire period of the appeal.  Thus, the Board concludes that he should be afforded a hearing that encompasses the evaluation of depression for the entire appeal period.  

Finally, the Board notes that as additional evidence is anticipated in the form of hearing testimony on the issues of higher ratings for the spine disability, depression and sinusitis, the Board cannot issue a fully informed decision on an earlier effective date for a TDIU prior to obtaining said evidence.  Further, the issue of entitlement to DEA benefits is dependent on the when a total rating is effective.  This may depend on the issues remanded for a hearing and the appropriate effective date for the grant of a TDIU.  Therefore these issues cannot be decided without resolving the issues remanded for hearing testimony. 


Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a travel board hearing at the Montgomery, Alabama RO before a Veterans Law Judge with respect to the issues of entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine; entitlement to higher initial evalautions for depression; and entitlement to a disability rating in excess of 10 percent for sinusitis..  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


